February 9, 1929, the appellant filed with the Industrial Board an application for an award of compensation on account of alleged injuries, claimed by him to have been sustained on November 8, 1928, by accident arising out of and in the course of his employment with appellee. The application was first heard by a single member of the board, who found, inter alia, "that the disability of the plaintiff was not the result of an accidental injury arising out of and in the course of his employment, but was due to other causes." Upon this finding, there was an award denying compensation. *Page 280 
Thereafter, there was duly had a review by the full Industrial Board, which, after reviewing the evidence, found, inter alia,
"that the evidence fails to sustain the allegation in plaintiff's application that such disability was the result of an accidental injury arising out of and in the course of plaintiff's employment by the defendant," and this finding was followed by an award denying compensation.
Upon the hearing it was a controverted question whether the appellant's disability was the result of an accident, or was the result of a disease. The burden was upon the appellant, 1, 2.  as a claimant for compensation, to establish the fact that his disability was the result of an accident. This burden he failed to discharge, although he had some evidence tending to establish that fact. We cannot weigh the evidence and the award must be affirmed.